                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

DALE P. FIELD, JR.,

                      Plaintiff,

              v.                                          CIVIL ACTION NO. 5:21-CV-34
                                                          Judge Bailey

BETSY JIVIDEN, DCR Commissioner,
BRYAN KELLY LANHAM, Superintendent,
JOHN DOE, Correctional Officer,

                      Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above referenced case is before this Court upon the magistrate judge’s

recommendation [Doc. 9], filed June 15, 2021, that the case be dismissed without

prejudice.

       This Court is charged with conducting a de novo review of any portion of the

magistrate judge’s report to which a specific objection is registered, and may accept, reject,

or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C. §

636(b)(1). However, absent prompt objection by a dissatisfied party, it appears that

Congress did not intend for the district court to review the factual and legal conclusions of

the magistrate judge. Thomas v. Arn, 474 U.S. 140 (1985). Additionally, any party who

fails to file timely, written objections to the magistrate judge’s report pursuant to 28 U.S.C.

§ 636(b)(1) waives the right to raise those objections at the appellate court level. United

States v. Schronce, 727 F.2d 91 (4th Cir. 1984), cert. denied, 467 U.S. 1208 (1984). No

objections have been filed to the magistrate judge’s report and recommendation.

                                              1
       A de novo review of the record indicates that the magistrate judge’s report

accurately summarizes this case and the applicable law. Accordingly, the magistrate

judge’s report and recommendation is AFFIRMED, and this case is DISMISSED WITHOUT

PREJUDICE.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro se plaintiff.

       DATED: July 9, 2021.




                                              2
